Citation Nr: 0521254	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  95-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for alcohol dependence.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1966 and from March 1974 to December 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (the RO).

This case was previously before the Board and was remanded to 
the RO in July 1997 and July 2003.  

The issue of entitlement to service connection for alcohol 
dependence is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not currently on appeal

The veteran's appeal originally also encompassed the issues 
of entitlement to an increased rating for arterial 
hypertension and entitlement to service connection for 
hemorrhoids.  These issues were the subjects of a final Board 
decision in July 2003 and accordingly will not be further 
discussed in this decision.  See 38 C.F.R. § 20.1100 (2004).  


FINDING OF FACT

Competent medical evidence shows that the veteran is 
diagnosed with nicotine dependence, which is deemed to have 
begun while he was in service.




CONCLUSION OF LAW

Nicotine dependence was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for nicotine 
dependence.

The veteran is seeking service connection for nicotine 
dependence.  As noted in the Introduction, the issue of 
entitlement to service connection for alcohol dependence is 
being remanded for further development.  

In the interest of clarity, the Board will initially discuss 
the applicability of the Veterans Claims Assistance Act of 
2000 to this case.  Thereafter, the Board will analyze the 
veteran's claim and render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 1994 Statement of the Case (SOC) and 
the September 2001, February 2003, and November 2004 
Supplemental Statement of the Case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in July 
2001, June 2002, December 2003, and July 2004, with copies to 
his representative, which were specifically intended to 
address the requirements of the VCAA.  The letters enumerated 
what the evidence needed to show to establish service 
connection for the claimed disability.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2001 and June 2002 VCAA letters, the RO notified the veteran 
that VA will make "reasonable efforts to help you get 
evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies. [   ] We 
will also assist you by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."  The December 2003 and July 2004 
VCAA letters notified the veteran that VA was responsible for 
getting "Relevant records held by any Federal Agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the December 15, 2003 and July 13, 2004 letters, page 4.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the July 2001, June 2002, December 2003, and 
July 2004 VCAA letters each advised the veteran to give the 
RO enough information about relevant records so that they 
could request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the July 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the July 13, 2004, page 1.  

The Board therefore finds that the July 2001, June 2002, 
December 2003, and July 2004 letters, the October 1994 SOC, 
and the September 2001, February 2003, and November 2004 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the four VCAA 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the last VCAA letter in July 2004.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
(by rating decision in October 1993).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The claim was readjudicated, and a SSOC was provided to the 
veteran in September 2001, February 2003, and November 2004 
following VCAA notice compliance action.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notices.  Therefore, there is no prejudice to the veteran, 
because VCAA notice could not have been provided prior to the 
initial adjudication of his claim by the RO and because his 
claim was subsequently readjudicated by the RO after 
appropriate VCAA notice was provided.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, this claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, private and VA medical 
records and reports of VA examinations, which will be 
described below.  

The Board finds that the July 2003 remand instruction has 
been complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998), [Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.].  Pursuant to the July 2003 
remand, the veteran was afforded a VA examination in July 
2004.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  Accordingly, the 
Board will proceed to a decision on the merits.

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Tobacco-related claims

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.

By its terms, 38 U.S.C. § 1103 is applicable only to claims 
filed after June 9, 1998.  Because the veteran filed his 
claim for service connection nicotine dependence prior to 
that time, the statute does not apply in his case, and prior 
General Counsel opinions permitting service connection based 
on tobacco use during service apply.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply].

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.

The Board notes a May 5, 1997 VA memorandum from the Under 
Secretary of Health to the General Counsel in which the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14 from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer to all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

Analysis

In evaluating the merits of this claim, the Board must first 
address the statutory presumption of soundness.  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

In this case, by the veteran's own account he started smoking 
prior to his entry in the military.  At the January 1994 VA 
psychiatric examination, he reported that he had been 
expelled from high school for smoking cigarettes.  He 
contends, however, that he did not become nicotine dependent 
until he joined the military, and that the onset of his 
nicotine dependence was aided and abetted by the provision of 
free cigarettes in C rations and by a general atmosphere 
which encouraged smoking.

The veteran's entrance examination into his first period of 
service is not of record.  The remainder of the service 
medical records, however, are negative for a diagnosis of 
nicotine dependence.  The first indication in the service 
medical records that he had a problem with smoking was during 
the period May-August 1989, close to his retirement, when he 
obtained prescriptions for Nicorette(r) gum several times and 
attended at least one smoking cessation program; he was 
apparently unable to quit smoking.  

Thus while the evidence indicates that the veteran started 
smoking prior to service, the record does not establish that 
he was nicotine dependent at that time.  That is, the Board 
does not equate smoking per se with nicotine dependence.  
Therefore, the presumption of soundness applies; there is no 
clear and unmistakable (obvious or manifest) evidence which 
demonstrates that the veteran was nicotine dependent prior to 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2004).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebatable."  Vanerson v. West, 12 Vet. 
App. 254 (1999).  Because the veteran is presumed to have 
been in sound condition upon his entry into service, the 
matter of aggravation during service becomes moot.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board finds that the first Hickson element is satisfied.  
The July 2004 VA examination resulted in a diagnosis of 
nicotine dependence.  The second element of Hickson, in 
service incurrence of disease, is arguably met.  Although 
there is no specific diagnosis of nicotine dependence, the 
service medical records indicate that the veteran obtained 
prescriptions for Nicorette(r) gum several times and attended 
at least one smoking cessation program.  

With respect to Hickson element (3), medical nexus, evidence 
which establishes that the veteran's current nicotine 
dependence is related to his military service consists of the 
July 2004 VA examiner's opinion, which was based on a 
complete review of the claims file as well as a psychiatric 
evaluation.  While noting the veteran's reported history of 
smoking prior to service, the examiner opined that it was as 
likely as not that the veteran's nicotine dependence 
originated in the service.  There is no medical opinion to 
the contrary.

Because all three Hickson elements are met, service 
connection for nicotine dependence is granted.


ORDER

Entitlement to service connection for nicotine dependence is 
granted.




REMAND

2.  Entitlement to service connection for alcohol dependence.

Reason for remand

The veteran contends, in substance, that his alcohol 
dependence is secondary to his service-connected post-
traumatic stress disorder (PTSD).  See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001); see also VAOPGCPREC 7-99 
[holding that a substance abuse disability caused by a 
service-connected disability can be service connected under 
section 3.310(a) for purposes of VA benefits].

In its July 2003 remand, the Board instructed the RO to 
schedule the veteran for a VA psychiatric examination to 
determine the nature and etiology of all psychiatric 
disorders present.  Specifically, the Board stated that the 
VA examiner should indicate whether a diagnosis of alcohol 
dependence was warranted and, if so, the examiner was to 
opine as to whether it is as least as likely as not that such 
alcohol dependence was related to the veteran's service-
connected PTSD.  

The veteran was afforded a VA psychiatric examination in July 
2004.  However, the examiner failed to provide the requested 
opinion.  While the examiner opined that it was as likely as 
not that the veteran's alcohol dependence originated in 
service, the examiner did not opine, as requested by the 
Board, as to whether the alcohol dependence was related to 
his service-connected PTSD.  The distinction is important.  
Service connection for alcoholism is prohibited as a matter 
of law unless it is secondary to or a symptom of a service-
connected disability.  See Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351; 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 
38 C.F.R. § 3.301 (2004); see also Allen v. Principi, supra.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should refer the claims file, 
with a copy of this remand, to the July 
2004 VA examiner for an addendum to the 
examination report.  The addendum should 
address whether it is as least as likely 
as not that the veteran's alcohol 
dependence is related to his service-
connected PTSD.  If the July 2004 
psychiatric examiner is unavailable, VBA 
should arrange for an appropriate 
physician to review the claims folder, 
examine the veteran if deemed necessary 
and provide the requested opinion.

2.  Upon completion of the above, VBA 
must readjudicate the issue of 
entitlement to service connection for 
alcohol dependence, with consideration of 
all additional evidence and argument 
received since issuance of the November 
2004 SSOC.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
SSOC and provided appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


